                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION

DAVID BURROWS,                                :

       Plaintiff,                             :

                                              :      Case No. 3:17-CV-186
       vs                                            District Judge Thomas M. Rose
                                              :

FUYAO GLASS AMERICA INC.,                     :
INC., et al.,
                                              :
       Defendant.



                    ORDER OF DISMISSAL: TERMINATION ENTRY

        The Court having been advised that on or about March 5, 2020, the above matter has
been settled, IT IS ORDERED that this action is hereby DISMISSED, without prejudice,
provided that any of the parties may, upon good cause shown within thirty (30) days, reopen the
action if settlement is not consummated.
        Parties may submit a substitute Judgment Entry once settlement is consummated within
the thirty (30) day period. Parties intending to preserve this Court’s jurisdiction to enforce the
settlement should be aware of Kokkonen v. Guardian Life Ins. Co. of America, 114 S.Ct. 1673
(1994), and incorporate appropriate language in any substituted judgment entry. The Court will
retain jurisdiction to enforce the terms of the settlement between the parties, if necessary.


       IT IS SO ORDERED.


                                             s/Thomas M. Rose
Date: March 6, 2020
                                             Thomas M. Rose, Judge
                                             United States District Court
